         Case 1:21-cr-00052-TJK Document 63 Filed 06/15/21 Page 1 of 10




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                     )
                                              )
               V.                             )
                                              )                      No. 21-cr-52 (TJK)
MATTHEW GREENE,                               )
                       Defendant.             )
___________________________________ )


                       MOTION TO REVOKE DETENTION ORDER
       COMES now the defendant, Matthew Greene, by and through undersigned counsel, and

pursuant to 18 U.S.C. § 3145(b), and moves this Honorable Court to revoke the order of

detention imposed on April 26, 2021 by the Honorable Miroslav Lovric, United States

Magistrate Judge for the Northern District of New York.

                                        BACKGROUND

       On April 21, 2021, Matthew Greene was arrested on a warrant alleging charges arising

out of the events at the United States Capitol on January 6, 2021. The arrest warrant was the

result of an indictment filed in this Court on April 16, 2021. The indictment contains numerous

counts against Matthew Greene, as well co-defendants Dominic Pezzola and William Pepe. See

ECF Dkt. No. 34. A detention hearing was held on April 26, 2021 and the Honorable Miroslav

Lovric ordered Mr. Greene to be detained based on a finding of dangerousness to the

community. See Exhibit 1, Transcript, pg. 79. Magistrate Lovric also held that Matthew Greene

did not pose a risk of flight. Id. As such, this motion will only address the issue of


                                                  1
         Case 1:21-cr-00052-TJK Document 63 Filed 06/15/21 Page 2 of 10




dangerousness to the community. The court held that Mr. Greene was subject to a rebuttable

presumption that no condition, or combination of conditions, would reasonably assure the safety

of the community, pursuant to 18 U.S.C 3142(e)(3). The Court further held that the government

had proven by clear and convincing evidence, that in fact, no conditions of release could assure

the safety of the community. The Order of Detention Pending Trial specifically references the

weight of the evidence against the defendant and that he would be subject to a lengthy period of

incarceration if convicted. See ECF Dkt. No. 50, pg. 53.

       In reaching the conclusion that the defendant is a danger to the community, the Court

specifically referenced three firearms that were recovered during the execution of a search

warrant at the defendant’s home on January 18, 2021. See Exhibit 1, Transcript, pg. 82. The

Court also relied on the defendant’s possession of ammunition allegedly purchased after January

6, 2021 to concluded that the defendant was “consciously arming himself.” Id. at 84. The Court

also specifically mentioned certain “chats and communication post January 6 th” as part of the

basis for a finding of dangerousness. Id.

       Thereafter, the defendant waived his right to a removal hearing and the Court ordered

that the matter be removed to the District of Columbia. Id. at 87. On May 24, 2021, the

defendant appeared with counsel before the Hon. Robin Meriweather and entered a plea of not

guilty to all counts of this indictment. Upon a joint motion of the parties, the Court tolled the

time under the Speedy Trial Act until the next hearing scheduled for August 2, 2021 before Hon.

Timothy J. Kelly. See ECF Dkt. No. 60.




                                                  2
         Case 1:21-cr-00052-TJK Document 63 Filed 06/15/21 Page 3 of 10




I.     Authority for Review

       This Court has the authority to review and reconsider a detention order issued by a

magistrate judge. 18 U.S.C. § 3145(b). This review of the magistrate judge’s detention order is

de novo. United States v. Hunt, 240 F.Supp. 3d 128, 132 (D.D.C. 2017). Further, the district

court must make its own de novo determinations without deferring to the legal conclusion of the

magistrate court. United States v. Koenig, 912 F.2d 1190, 1192 (9th Cir. 1990) and United States

v. Gaviria, 828 F.2d 667, 670 (11th Cir. 1987).

II.    Legal Standard of Review

       “In our society, liberty is the norm, and detention prior to trial or without trial is the

carefully limited exception.” United States v. Salerno, 481 U.S. 739, 755 (1987). The Bail

Reform Act mandates that the Court impose the “least restrictive” means of ensuring the

appearance of the defendant and safety of the community. 18 U.S.C. § 3142(c)(1)(B). Further,

the imposition of detention should be imposed only in “rare circumstances” and any “doubts

regarding the propriety of release should be resolved in the defendant’s favor.” United States v.

Gebro, 948 F.2d 118, 1121 (9th Cir. 1991).

       At the detention hearing, the government has the burden of establishing by clear and

convincing evidence that no conditions, or combination thereof, will reasonably assure the safety

of the community, or, by a preponderance of the evidence, that no condition will reasonably

assure the defendant’s return to Court. 18 U.S.C 3142 (e-f). “In common parlance, the relevant

inquiry is whether the defendant is a ‘flight risk’ or a ‘danger to the community’”. United States

v. Vasquez-Benitez, 919 F.3d 546, 550 (D.C. Cir. 2019).




                                                  3
         Case 1:21-cr-00052-TJK Document 63 Filed 06/15/21 Page 4 of 10




       Pursuant to 18 U.S.C. § 3142 (g)(1)-(4), the court’s dangerousness analysis is based on

four statutory factors: (1) “the nature and circumstances of the offense charged,” (2) “the weight

of the evidence against the person,” (3) “the history and characteristics of the person,” and (4)

“the nature and seriousness of danger to any person or the community that would be posed by the

person’s release.”

       “Thus, a defendant’s detention based on dangerousness accords with due process only

insofar as the district court determines that the defendant’s history, characteristics and alleged

criminal conduct make clear that he or she poses a concrete, prospective threat to public safety.”

United States v. Munchel, 991 F.3d 1273 (D.C. Cir. 2021).

III.   Argument

       The government failed to prove by clear and convincing evidence that Mr. Green poses

an articulable threat to an individual or the community. The following factors must be

considered:

1. Nature and circumstance of the offenses charged

       There is no doubt that the events of January 6, 2021 at the United States Capitol were

serious in nature. The allegations in this indictment, if proven beyond a reasonable doubt, could

result in a lengthy prison sentence.

       However, the defendant submits that of equal importance are the allegations not in the

indictment. A close reading of the Overt Acts portion of the indictment provides crucial insight

into Mr. Greene’s alleged culpability. There is no allegation that Mr. Greene ever entered the

United States Capitol, in stark contrast to his co-defendants, Dominic Pezzola and William Pepe.



                                                  4
         Case 1:21-cr-00052-TJK Document 63 Filed 06/15/21 Page 5 of 10




See ECF Dkt. No. 34. Significantly, Mr. Pepe was not held in detention after his arrest on this

indictment.

       There is no allegation that Mr. Greene assaulted a police officer, or any other person for

that matter. Id. In fact, at one point Mr. Green stopped to render aid to a fellow protestor who

had been shot in the face with a police pepper ball projectile. The government has corroborated

that this exchange was captured on an officer’s body worn camera.

       There is no allegation that Mr. Greene destroyed any government property. The

government does allege that Mr. Greene “aided and abetted” co-defendant Dominic Pezzola in

breaking a window with a police shield. Id. However, this theory is obviously questionable

given the numerous videos of Mr. Pezzola circulated in the media, by himself, breaking the

window in question. Mr. Greene is nowhere in view.

2. Weight of the evidence

       During the detention hearing, the government offered pictures showing Mr. Greene

present at the Capitol on January 6th, entering into a restricted area outside the building. This

evidence is clear. See Exhibit 1, Transcript, pg. 35-39. Once again, however, there is seemingly

no other proof of any further criminal conduct by Mr. Greene.

3. History and characteristics of the defendant

       Matthew Greene is thirty-four years old and has never been arrested or convicted of any

crime. He was born in Syracuse, New York and graduated from East Syracuse-Minoa High

School. He attended two years of college at Full Sail University in Florida before enlisting in the

Army National Guard. In 2010, Mr. Greene was called to active duty, served in Afghanistan and

was later honorably discharged. Currently, he is a partner in a multi-million dollar digital

                                                  5
         Case 1:21-cr-00052-TJK Document 63 Filed 06/15/21 Page 6 of 10




graphic design company, that employees a diverse workforce in several locations across the

county. Mr. Greene has been married for one year.

4. Nature and seriousness of the danger to the community

       As detailed above, Mr. Greene has led a law-abiding life for thirty-four years and is a

highly successful member of his community. He poses no danger to any person, or group of

people. However, during the detention hearing, the government raised questions about Mr.

Greene’s dangerousness.

       First, the government executed a search warrant at Mr. Greene’s home on January 18,

2021. Among the items recovered were three firearms, eight high-capacity magazines and

several electronic receipts for the purchase of ammunition. Id. at pg. 22-35. The firearms

recovered were a .45 caliber pistol, a .9 mm pistol and an AR-15 rifle. Although Mr. Green does

not have a pistol permit in New York state, each of the firearms were purchased legally. The .45

caliber pistol is a commemorative piece purchased through Mr. Greene’s Army unit in

Afghanistan. Mr. Greene had the appropriate licensing documentation when he initially took

possession of the pistol in Illinois, where he was residing at the time. Similarly, the .9 mm

handgun was legally purchased by Mr. Greene while he was residing in Rhode Island. Finally,

the AR-15 rifle was purchased lawfully in Iowa. The hearing court made reference to the

possession of these firearms constituting felony offenses under New York law in making its

dangerousness determination. Id. at 82. Ironically, possession of the two handguns would not

have even made Mr. Greene eligible for detention under New York’s bail statute. NY CPL §

530.20(1)(b)(i). It is also highly unlikely, given his complete lack of criminal history, that a state

court would have detained Mr. Greene for possession of the AR-15 rifle.



                                                  6
         Case 1:21-cr-00052-TJK Document 63 Filed 06/15/21 Page 7 of 10




       The government also pointed to the purchase of ammunition by Mr. Greene after January

6, 2021 as an indicator of his dangerousness. Id. at 32. However, the government failed to

demonstrate that this action was related, in any way, to the events of January 6th. Mr. Greene

was simply buying ammunition to be used at the rifle range. The Covid-19 pandemic had

created a shortage of ammunition, like many other consumer items, and the defendant was

simply taking advantage of a favorable price. The purchase of ammunition for an AK-47, as

referenced by the government at the hearing, was simply a mistake by Mr. Greene. Id. at 34. He

intended to purchase additional ammunition for the AR-15 rifle and ordered the wrong type.

This was not a “straw purchase”, nor was it an indicator of any broader plan of violence. Id. at

58.

       Significantly, after the execution of the search warrant on January 18, 2021, the

government left behind an additional rifle, a shotgun and the ammunition. Id. at 27. Yet, over

three months later, at the detention hearing, the government took the position that Mr. Greene’s

possession of the confiscated weapons was a strong indicator of his dangerousness. If Mr.

Greene was such a danger, why was he left in possession of several other firearms? Apparently,

the government did not believe Mr. Greene was a danger to the community on January 18 th,

2021, despite the fact that the search warrant application revealed the same alleged facts

contained in this indictment. This is particularly significant given that Mr. Greene was not

arrested for another three months.

       Second, the government’s application for detention also relied on messages, attributed to

Mr. Greene, sent to associates through a messaging application. While these messages do

reference tactics used by the Taliban and being ready to “use those tactics”, it is important to

note that there was no specific threat against an individual or group. Id. at 43. The messages are

                                                 7
         Case 1:21-cr-00052-TJK Document 63 Filed 06/15/21 Page 8 of 10




general statements urging readiness, not a proactive call to action. Most significantly, these

messages are words written after a historically tumultuous election, at a time when millions of

Americans were expressing anger and discontent over the results. Attributing undue weight to

these informal statements creates the real danger that Mr. Greene will be detained for his free

expression of ideas, before he has been convicted of any offense.

       Third, during the detention hearing, the government pointed to Mr. Greene’s affiliation

with the Proud Boys as another factor contributing to his dangerousness. Id. at 16. Prior to

January 6, 2021, Mr. Greene’s association with the Proud Boys was very limited. He attended

approximately three events from November 2020 through January 2021. Mr. Greene had the

lowest status in the organization and did not occupy any type of leadership role. Once again,

allowing this affiliation to overshadow the more concrete factors outlined above would amount

to detaining Mr. Greene for his association with a group, while he stands accused, but not

convicted, of any offense. Further, the defendant has concluded that his personal beliefs and

ethics do not align with those of the Proud Boys. Mr. Greene he is anxious to publicly disavow

his brief membership in this group.


       Finally, the continued detention of Mr. Greene, based on his perceived dangerousness,

must be considered relative to other cases where defendants have been released. As mentioned

earlier, this is especially significant because there is no allegation that Mr. Greene entered the

Capitol, caused injury to any person or damaged any property. In United States v. Chad Jones,

1:21-mj-076, Mr. Jones was released after being charged with assault on a police officer with use

of a deadly weapon or dangerous weapon or infliction of bodily injury. In this case, the

government alleges that he used a flagpole to repeatedly strike and break glass of the doorway

where Ashley Babbitt was shot and killed. The government did not request Mr. Jones’ detention

                                                  8
           Case 1:21-cr-00052-TJK Document 63 Filed 06/15/21 Page 9 of 10




and Magistrate Judge Harvey released him on special conditions. Similarly, in Unites States v.

Vitali Gossjankowski, 1:21-cr-123, the defendant has been charged with assaulting a federal

officer with a dangerous weapon (taser). The statement of facts in support of the complaint

describes that an officer near the defendant suffered a heart attack after being “tased” multiple

times in the neck. The government did not object to his release. Finally, in United States v.

Mark Leffingwell, 1:21-cr-005, the defendant was charged with Assault on a Federal Officer for

allegedly pushing past a wall of officers and repeatedly punching an officer with a closed fist.

He was also released on conditions.1

IV. Conclusion

        Mr. Greene is prepared to abide by any conditions imposed by the Court to avoid his

continued pre-trial detention. In this particular case, given all the factors above, the “least

restrictive means” requires that the defendant be released from detention. Mr. Greene

respectfully request that the Court revoke the order of detention in this matter and release him on

conditions.




1
 See also United States v. Gina Bisignano, 21-cr-036 (CJN) (alleged to be a “leader” of the insurrection and
allegedly yelled, “We need weapons!” while pushing past the police line); United States v. Christopher Alberts,
1:21-cr-026 (CRC) (found carrying a fully loaded handgun and a bullet-proof vest).

                                                         9
        Case 1:21-cr-00052-TJK Document 63 Filed 06/15/21 Page 10 of 10




Dated: June 15, 2021                Respectfully submitted,


                                    /s/ Michael Kasmarek, Esq.
                                    ______________________
                                    Bar roll number: 702427
                                    Attorney for the Defendant
                                    Kasmarek Law Office, PLLC
                                    440 East Washington Street
                                    Syracuse, New York 13202




                                      10
